DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed 13 Aug, 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicants elected group I and SEQ ID 3 without traverse in the reply filed on 12 March, 2020.  SEQ ID 3 was determined to be novel and unobvious over the prior art in the office action of 30 March, 2020, but subject to (a) non-prior art rejection(s).

Claims Status
Claims 1, 5, and 8-18 are pending
Claims 8-12 and 14-18 have been withdrawn due to an election/restriction requirement.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of 
The issue is if a person of skill in the art would be able to determine which sequences allowed by the claims would allow for specific PSMA binding with a KD of 10 nM or less.

	(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants disclose 6 possible candidate sequences for further development (p49, 4th paragraph, continues to p50), but at least some of these did not meet the affinity or specificity requirements of the claims (p50, 2nd paragraph).  The best lead was further mutated and screened yielding three additional clones with improved affinity (p51, 3d paragraph).   Very limited mixing of the mutations between the different hits was examined (p53, 1st paragraph).  
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming a large genus of polypeptides (up to 12 conservative substitutions in the frame), but have provided very limited information as to what can be modified and maintain binding.  A person of skill in the art would be unable to determine what structural/chemical/physical/sequence properties are required for binding.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
Richter et al (FEBS Lett (2014) 588 p213-218) describes the framework used by applicants.  The lipocalin framework has a defined 3 dimensional structure with 4 variable loops at one end of the molecule (p214, 1st column, 4th paragraph).  By mutating the loop regions into binding elements using random mutagenesis screening protocols, this protein can be converted into a specific binding molecule, similar in concept to an antibody (p214, 2nd column, 3d paragraph).  In other words, the frames position the loops, which have been mutated to form binding sequences.
However, there is no requirement that the Frame sequences have the same structure as the native sequence or any modified binding sequence.  There is nothing that requires that the Frames hold the binding Loops in the same relative position as the sequences that applicants have screened, save a functional limitation.  If more than one of the Loops is involved in binding (a reasonable assumption, as all were mutated and the resulting nd paragraph), that would mean that the Loops would not be in the proper position for binding upon mutation of one of the Frames.  Any mutation in the Frames that caused a change in their shape would need to have a corresponding change in the Loops to adjust binding to the new position.  This is not at all described by applicants, even though they describe mutations in the Frames that are likely to cause great disruption in their shape.
It is also clear from the prior art that just minimizing the number of differences between the specific embodiments made by applicants and the sequences claimed will not be sufficient to provide written description.  Yampolsky et al (Genetics (2005) 170 p1459-1472) teaches that even a single conservative mutation in a random polypeptide is unlikely to lead to a protein that maintains function (table 3, p1465, top of page).  This is supported by Callaway (Nature press release, https://www.nature.com/articles/d41586-020-03348-4, 30 Nov, 2020), which stated that, years after the priority date of applicant’s invention, there was a breakthrough that greatly improved the ability to match sequence with structure (title).  This only worked about 2/3s of the time (6th page, 4th paragraph), while earlier protocols were much worse (fig, 4th page).  Yampolsky et al and Callaway, together, show that, at the time of the priority date of applicant’s invention, a person of skill in the art would be absolutely unable to determine if a given mutation would affect structure (which would affect binding, as noted above), but most mutations would be expected to be detrimental.
(d) representative number of samples:  As noted above, applicants describe 6 samples from an initial screen, some of which meet the claim limitations, some do not, and except for the best and worst binder, it is not clear which.  Three additional sequences were developed from the best preliminary sequence.  This means that there are 4 sequences given by applicants that are described as binding; it is presumed that the sequences specifically discussed in the claims (SEQ IDs 1-6), which overlap with these sequences, also bind.  Given that there are a near infinite number of sequences that read on the claims, this is not enough for a person of skill in the art to extrapolate from the given sequences to new sequences with the required properties.
response to applicant’s arguments:
.
Applicant's arguments filed 13 Aug, 2021 have been fully considered but they are not persuasive.

As has been noted several times, the issue is the limitation of the binding affinity in claim 1.  Should this limitation be removed, the rejection will be withdrawn.  In addition, please note that applicant has referred to references in the IDS filed on 13 Aug, 2021 in both their arguments and in the declaration by Dr. Arne. Skerra.  However, applicants have not met the requirements of 37 CFR 1.97(c), i.e. a statement under 37 CFR 1.97(e) or a fee described in 37 CFR 1.17(p).  Because of this, the information disclosure statement was NOT entered, and these references are not of record.
Applicants argue that the field of lipocalin engineering is well understood.  However, this has not been demonstrated.  A reference published after the priority date of the instant application (and thus unavailable to a person of skill in the art at the time the invention was made) describes a non-natural amino acid in one position in one frame.  A patent describes cysteine modification at unspecified positions, and describes some of the mutations described in the claims.  Even if we accept applicant’s description of these references at face value, at best, this teaches that there are some locations in the system that can be modified.  However, for most of the frames, it is not known what can be modified and retain binding at the required level.
Applicants describe the method which was used to determine new sequences, error prone PCR.  Presumably, this is an argument that the same methodology can be used to find additional sequences.  This provides support that the claims are enabled, but the ability to test undisclosed embodiments is not sufficient to provide written description (MPEP 2162(II)(A)(3)(a)).
In silico approaches are mentioned, but at the time the invention was made, these were, at best, merely suggestive.  Lowe (the blog “In the pipeline,” entry of 28 April, 2017) discusses the limitations of computer st page, 5th paragraph).  Modeling can be useful, but is not as accurate as applicants appear to be stating.
Applicants next argue that the references cited in the rejection are not relevant, because they do not discuss applicant’s invention.  The references describe general tenants of polypeptide chemistry.  They are thus presumed to read on any polypeptide.  It is agreed that, if applicants can show that the teachings do not apply to lipocalin, they will be less persuasive, but, while applicants have attempted this, they have not succeeded.  The mere fact that the references do not describe applicant’s specific experiment does not mean they are irrelevant, otherwise, every textbook and paper (except for a very small number) and most of biology would not be relevant, which is clearly incorrect.
Applicants next argue that the specification gives multiple examples of sequences that meet the claim limitations.  Applicants give what appear to be 4 sequences (and describe a few more, but do not actually give the sequences); all that variability is already in the exact sequences listed in the claims.  It is not clear how this informs on additional variability allowed by the claims.
Finally, applicants argue that homologs, despite having very little identity, have very similar structures.  It is not clear how this overcomes the rejection.  Homologs are not random structures, but rather, have been selected to do much the same thing as each other.  This means that all this shows is that there are other embodiments besides the exact embodiments described by applicants that read on the claims.  It does not inform a person of skill in the art how the frames can be modified and still maintain binding aside from these exact sequences.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1, and claims dependent on it, allow for conservative substitutions of the frames.  Applicants have defined “conservative amino acid substitution” as a replacement of an amino acid with a different amino acid having similar structural and/or chemical properties” (p11, 4th paragraph).  However, what properties must be similar and how similar they must be have not been disclosed by applicants; applicant’s arguments of 22 Jan, 2021 suggest that the circular argument that the ones that maintain binding.   French et al (J. Mol. Evol. (1983) 171-175) look at the question from a number of different angles, and give a number of different groupings, depending on what property is looked at (compare a prior art (to French et al) grouping, (p172, 1st column, 2nd paragraph) with other prior art groupings, fig 1, p173, top of page, fig 2, p174, top of page).  All properties are continuous, so the extent to which a substitution is conservative is correspondingly a matter of degree (p175, 1st column, 2nd paragraph).  In other words, what properties are regarded as important for conservative substitutions and how close the properties must be to be considered conservative are arbitrary, and there is no art recognized list of agreed upon substitutions.
response to applicant’s arguments
	Applicants argue that conservative substitutions are well understood in the art.  This statement is repeated in a declaration by Dr. Arne Skerra, applicant.
Applicant's arguments filed 13 Aug, 2021 have been fully considered but they are not persuasive.

	While it is agreed that the concept of conservative substitutions are well understood, as shown in the rejection, there is not a commonly accepted table of conservative substitutions.  A mere statement contradicting this showing, even in a declaration, is not sufficient to overcome the rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,406,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes 6 sequences that are members of the genera described by instant claims 1 and 5.  Competing claim 4 specifies a pharmaceutical or diagnostic composition, very similar to instant claim 13 and anticipating it.
response to applicant’s arguments
	Applicants state that they will file a terminal disclaimer after allowable subject matter is identified.  However, until that happens, or the rejection is otherwise overcome, the rejection will remain valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658